Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of respondent suspending for 30 days petitioner’s license to drive a motor vehicle for violation of paragraph (e) of subdivision 3 of section 71 of the Vehicle and Traffic Law. The proceeding has been transferred to this court (Civ. Prac. Act, § 1296). Determination annulled, with $10 costs and disbursements. In our opinion, the evidence adduced did not meet the standard required for a finding of gross negligence. While there is evidence of ordinary negligence, we find no substantial evidence that petitioner operated his motor vehicle in such manner as to constitute a disregard of the consequences or indifference to the rights of others, as required by the statute. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.